DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 08/15/2022 has been entered.
Status of Claims
Claims 16 and 21 are cancelled. Claim 1 is amended. Claim 22 is newly added. Claim 1 is an independent claim. Claims 15 and 17-20 are withdrawn. Claims 1-14 and 22 are currently examined on the merits.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “first portion” and “second portion” of the heat shield must be shown or the feature(s) canceled from the claim(s). It is noted that the amended fig 3 illustrates “143” and “147” as “first portion” and “second portion”. However the “portion” labeled as “143” is facing the shaft 105, and the “portion” labeled as  “147” is facing a side insulation 124; fig 3 does not show the limitation as required by the claim reciting “a first portion of the heat shield is radially inward to the side heater and a second portion of the heat shield is radially outward to the side heater”. It should be noted that No new matter should be entered by amendment.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 22 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 22 recites "a susceptor that supports the crucible, the side heater having a bottom that is at least above a portion of the susceptor when the crucible is in the terminal position", which is not described in the specification as originally filed.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 14 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The recited in claim 14 “…a first portion of the heat shield is radially inward to the side heater and a second portion of the heat shield is radially outward to the side heater” constitutes an indefinite subject matter. It is noted that the instant specification discloses the heat shield 140 is below the side heater 131 for example as shown in the instant figs 1-3; it appears that the reciting “a first portion of the heat shield is radially inward to the side heater and a second portion of the heat shield is radially outward to the side heater” does not conform to the instant disclosure, and it is not clear what “a first portion of the heat shield is radially inward to the side heater and a second portion of the heat shield is radially outward to the side heater” means. Therefore, the metes and bounds of claim 14 are not readily ascertainable. Clarification and/or correction are/is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 7-9, 13 and 14 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Fujiwara Hideki (JP 09208363 A, machine translation, “Hideki”).
Regarding claim 1, Manabu (entire document) teaches an ingot puller apparatus for producing a silicon ingot comprising a crucible 2 for holding a melt of silicon (figs 1 and 3, 0019), the crucible 2 having a floor and a sidewall that extends from the floor (figs 1 and 3), the crucible 2 being raised/lifted (movable) between a lowest position at which  a charged raw material silicon in the crucible 2 being melted to produce the melt (0007, 0011, 0013, 0018), a seed-dip position at which a seed crystal 15 is initially contacted with the melt to pull the silicon ingot from the melt (0005, 0018), and a terminal position at which the silicon ingot growth is end/separated from the melt to obtain the silicon ingot (0021); a growth chamber for pulling the silicon ingot from the melt along the pull axis (figs 1 and 3); a side heater 6 disposed radially outward to the crucible sidewall as the crucible 2 travels from the lowest position to the terminal position (figs 1 and 3, abstract and 0014); a bottom heater 7 disposed below the crucible floor (figs 1 and 3); bottom insulation (bottom portion of insulation 8) disposed below the bottom heater 7 (figs 1 and 3, 0014-0015); and a heat shield 8a disposed directly below the side heater 6 (fig 1, 0017), the bottom insulation (bottom portion of insulation 8) and the heat shield 8a being separated by a gap disposed above the bottom insulation (fig 1), the bottom insulation being disposed directly below the heat shield (fig 1).
Regarding claim 7, Hideki teaches that the heat shield 8a has a length (in a horizontal direction) relative to the pull axis that is greater than a thickness of the heat shield 8a (fig 1).
Regarding claim 8, Hideki teaches that at least a portion of the side heater 6 is laterally aligned with the sidewall of the crucible 2 as the crucible travels between the lowest position and the terminal position (figs 1 and 3).
Regarding claim 9, Hideki teaches that the side heater 6 and the heat shield 8a are separated by a gap (fig 1).
Regarding claim 13, Hideki teaches that the side heater has a thickness in a horizontal direction and the heat shield has a thickness in a horizontal direction, and the thickness of the heat shield being greater than (at least) the thickness of the side heater (fig 1), meeting the claim.
Regarding claim 14, Hideki (fig 1)teaches a same relative arrangement of the heat shield and the side heater as shown in the instant figs 1-3, meeting the instantly claimed a first portion of the heat shield is radially inward to the side heater and a second portion of the heat shield is radially outward to the side heater.
Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Hideki as applied to claim 1 above, and further in view of Anttila et al (US 20120217446 A1, “Anttila”) 
Regarding claim 2, Hideki teaches that the side heater 6 is arranged to face the side surface of the crucible into which the raw material is charged (0010-0011), and the side heater is fully above the floor of the crucible, e.g., the side heater is capable of fully above the floor of the crucible; It is well established that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore it is a known practice/operation in the art that the side heater 11 is fully above the floor/bottom of the crucible 6 when the crucible 6 is in the lowest position as taught by Anttila (fig 5, 0094). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hideki per teachings of Anttila in order to provide suitable conditions for melting the raw material (Anttila 0094). 
Regarding claim 3, Hideki teaches that the heat shield 8a is above a bottom of the crucible 2 (fig 1), e.g., the heat shield 8a is capable of above a bottom of the crucible. It is reasonably expected that the heat shield 8a could be “at least a portion of the heat shield is above a bottom of the crucible when the crucible is in the lowest position”. It is well established that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore it is a known practice/operation in the art that at least a portion of the heat shield (the insulation part 21 and a vertical portion of the shielding member 20/22) is above a bottom of the crucible 6 when the crucible is in the lowest position as taught by Anttila (figs 1 and 5, 0069, 0082). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hideki per teachings of Anttila in order to provide suitable hot zone conditions for melting the raw material and thus growing the crystal ingot having improved quality (Anttila 0017 and 0034, 0069). 
Regarding claim 4, as addressed above, Hideki teaches that the heat shield, the floor of the crucible and the crucible being vertically movable, similar to the instantly claimed structural elements. It is reasonably expected that the apparatus of Hideki is capable of “at least a portion of the heat shield is below at least a portion of the floor of the crucible when the crucible is in the lowest position.” It is well established that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore it is a known practice/operation in the art that the bottom insulation 41 and the bottom/horizontal portion of the heat shield member 20 (at least a portion) is below the bottom/floor (at least a portion of the floor) of the crucible 6 when the crucible is in the lowest position (figs 1 and 5). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hideki per teachings of Anttila in order to provide suitable hot zone conditions for melting the raw material and thus growing the crystal ingot having improved quality (Anttila 0017 and 0034).
Claims 5, 11 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Hideki as applied to claim 1 above, and further in view of Iida et al (US 20070215038 A1, “Iida”).
Regarding claim 5, as addressed above, Hideki teaches the heat shield, the floor of the crucible, the terminal position and the crucible being vertically movable, similar to the instantly claimed. It is reasonably expected that the apparatus of Hideki is capable of “the heat shield being fully below the floor of the crucible when the crucible is in the terminal position.” It is well established that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore it is a known practice/operation in the art that a heat shield (24/25) is fully below the floor of a crucible 3 as taught by Iida (figs 5 and 6, 0115, 0117, 0121-0125). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hideki per teachings of Iida in order to provide suitably controlled temperature distribution for facilitating silicon single crystal manufacture (Iida 0024-0031, 0118 and 0132-0134).
Regarding claim 11, Hideki teaches the heat shield, the terminal position, and the crucible being vertically movable as addressed above, and further teaches a container 3 (susceptor) that supports the crucible 2, similar to the instantly claimed. It is reasonably expected that the apparatus of Hideki is capable of “the heat shield being fully below the susceptor when the crucible is in the terminal position.” It is well established that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore it is a known practice/operation in the art that a heat shield (24/25) is fully below the floor of a crucible 3 as taught by Iida (figs 5 and 6, 0115, 0117, 0121-0125). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hideki per teachings of Iida in order to provide suitably controlled temperature distribution for facilitating silicon single crystal manufacture (Iida 0024-0031, 0118 and 0132-0134).
Regarding claim 22, Hideki teaches the sider heater, the terminal position, and the crucible being vertically movable as addressed above, and further teaches a container 3 (susceptor) that supports the crucible 2, similar to the instantly claimed. It is reasonably expected that the apparatus of Hideki is capable of “the side heater having a bottom that is at least above a portion of the susceptor when the crucible is in the terminal position.” It is well established that a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ 2d 1647 (Bd. Pat. App. & Inter. 1987). See also MPEP 2114. While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). Furthermore it is a known practice/operation in the art that the side heaters 4a or 4b having a bottom that is above a bottom portion of a susceptor 3b as taught by Iida (figs 5 and 6, 0114-0125). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hideki per teachings of Iida in order to provide suitably controlled temperature distribution for facilitating silicon single crystal manufacture (Iida 0024-0031, 0118 and 0132-0134).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Hideki as applied to claim 1 above, and further in view of Ren et al (US 20090072202 A1, “Ren”).
Regarding claim 6, Hideki teaches the side heater as addressed above, but does not explicitly teach that the side heater has a length of 500 mm or Less. However it is a known practice that a heater having a height (length) of 330-375 mm is used for growing a silicon crystal (figs 1 and 3, 0006, 0022, claims 1 and 2). Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hideki per teachings of Ren in order to effectively reduce temperature gradient of the melt and minimized the thermal convection within the melt (Ren 0006-0007). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Claims 10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Hideki as applied to claim 1 above, and further in view of Manabu et al (JP 09202685 A, machine translation, “Manabu”).
Regarding claim 10, Hideki teaches the side heater is separated from the heat shield (fig 1), but does not explicitly teach that the side heater is separated from the heat shield by no more than about 50 mm. However, Manabu teaches that an insulator 21 is installed at a distance of 5 to 200 mm below a side heater 12 (fig 1, abstract and 0021), overlapping the instantly claimed range. Therefore it would have been obvious that one of ordinary skill in the art before the effective filing date of the claimed invention would have modified Hideki per teaching of Manabu in order to improve yield of the crystal concerning electrical resistivity (Manabu abstract). Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Regarding claim 12, Hideki teaches that the crucible has an outer diameter of 600mm and an inner diameter of the side/first heater is 700mm (0019), e.g., a thickness of the crucible is about 50mm ((700-600)/2); since there is also a gap between the side heater and the crucible, the distance between a bottom of the crucible and a bottom of the side heater would be more than 50mm in all positions including in the lowest position. In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); also see MPEP 2144.05 I. Further it is well-established that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In reAller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Response to Arguments
Applicant's arguments filed 08/15/2022 have been fully considered but they are not persuasive, because the arguments do not apply to the new ground rejection provided above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Javidi et al (US 20100107966 A1) teaches that the side heater 39 having a bottom that is at least above a portion of the susceptor when the crucible is in the terminal position (fig 5).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hua Qi whose telephone number is (571)272-3193. The examiner can normally be reached 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUA QI/Primary Examiner, Art Unit 1714